

115 S3160 IS: To amend title XVIII of the Social Security Act to improve access to, and utilization of, bone mass measurement benefits under part B of the Medicare program by establishing a minimum payment amount under such part for bone mass measurement.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3160IN THE SENATE OF THE UNITED STATESJune 28, 2018Ms. Collins (for herself, Mr. Cardin, Mr. Wicker, Mr. King, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to, and utilization of, bone mass
			 measurement benefits under part B of the Medicare program by establishing
			 a minimum payment amount under such part for bone mass measurement.
	
 1.FindingsThe Congress finds the following: (1)Osteoporosis is a major public health problem with 54 million Americans as of 2010 having either low bone mass or osteoporosis, responsible for over 2 million fractures per year, including over 300,000 hip fractures. The estimated total cost of these fractures in 2005 was $17 billion and expected to rise to over $25 billion by 2025.
 (2)Osteoporosis is a silent disease that often is not discovered until a fracture occurs. One out of two women and up to one of four men will suffer an osteoporotic fracture in their lifetimes.
 (3)While both men and women may develop osteoporosis, 80 percent are women. (4)Most women are not aware of their personal risk factors for osteoporosis, the prevalence of, or the morbidity and mortality associated with the disease, despite the fact that broken bones due to osteoporosis lead to more hospitalizations and greater health care costs than heart attack, stroke, or breast cancer in women age 55 and above.
 (5)A woman’s risk of hip fracture is equal to her combined risk of breast, uterine, and ovarian cancer. More women die in the United States in the year following a hip fracture than from breast cancer.
 (6)One out of four people who have an osteoporotic hip fracture will need long-term nursing home care. Half of those who experience osteoporotic hip fractures are unable to walk without assistance.
 (7)Elderly women are so afraid of losing their independence that eight in ten would rather die than break their hip and be admitted to a nursing home.
 (8)Bone density testing is more powerful in predicting fractures than cholesterol is in predicting myocardial infarction or blood pressure in predicting stroke.
 (9)Osteoporosis remains both under-recognized and under-treated. Over a 7-year period (2007–2013), 45 percent of older female Medicare beneficiaries had no DXA bone density test, and 25 percent had only one test.
 (10)DXA testing in older women declined in 2014 to the lowest point in 10 years. (11)A decade of steady decline in hip fractures stopped abruptly in 2013. Since then, there have been more than 14,000 additional hip fractures, costing over $560 million, leading to 2,800 more deaths than expected if the decline had continued.
 2.Increasing access to osteoporosis prevention and treatmentSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended— (1)in paragraph (4)(B)—
 (A)by striking and the first 2 months of 2012 and inserting the first 2 months of 2012, 2019, and each subsequent year; and (B)by striking paragraph (6) and inserting paragraphs (6) and (12); and
 (2)by adding at the end the following:  (12)Establishing minimum payment for osteoporosis testsFor dual-energy x-ray absorptiometry services (identified by HCPCS codes 77080 and 77082 and successor codes 77085 and 77086 (and any succeeding codes)) furnished during 2017 or a subsequent year, the Secretary shall establish a national minimum payment amount under this subsection—
 (A)for such services identified by HCPCS code 77080, equal to $98 (with national minimum payment amounts of $87.11 for the technical component and $10.89 for the professional component);
 (B)for such services identified by HCPCS code 77086, equal to $35 (with national minimum payment amounts of $27.18 for the technical component and $7.82 for the professional component); and
 (C)for the bundled code for dual energy absorptiometry and vertebral fracture assessment studies identified as HCPCS code 77085, equal to $133 (with national minimum payment amounts of $114.29 for the technical component and $18.71 for the professional component).
						Such minimum payment amounts shall be adjusted by the geographical adjustment factor established
			 under subsection (e)(2) for the services for the respective year..